Citation Nr: 0506612	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  00-16 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUE

Entitlement to an effective date earlier than April 18, 1991, 
for the grant of service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD) 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. A. Saadat

INTRODUCTION

The veteran had active duty from August 1974 to September 
1976.

This claim comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision.  The veteran filed a 
notice of disagreement in May 2000, an statement of the case 
was issued in June 2000, and the veteran perfected her appeal 
in August 2000.  In November 2004, a hearing was held before 
the undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 

In July 1999, the Board issued a decision and remand 
concerning several issues.  In the remand section, two issues 
were referenced as remaining on appeal (along with a claim 
for service connection for a psychiatric disability): 
entitlement to a compensable rating for residuals of a right 
salpingectomy and entitlement to an earlier effective date 
for a total rating based on individual unemployability.  
However, the veteran withdrew these claims in a November 1999 
letter, and they will not be further discussed.  


FINDINGS OF FACT

1.  On a VA Form 21-2545 (examination report) dated on August 
21, 1979, the veteran reported that her problems arising from 
a service-connected salpingectomy condition included 
depression (she was not diagnosed as having this condition 
following this examination, however).  

2.  At the conclusion of a visit to a VA mental health clinic 
on January 23, 1985, the veteran was diagnosed as having 
depression.

3.  By a February 1995 rating decision, the RO granted 
service connection for PTSD and denied service connection for 
bipolar disorder.  

4.  At a December 1999 VA examination, the veteran was found 
to have PTSD, as well as depression as part of mood cycles 
that were subsumed under the broader diagnostic label of 
bipolar disorder.  The examiner further stated that it was 
reasonable to conclude that the veteran's PTSD and bipolar 
mood swings started as a result of her rape experience in 
service.

5.  By an April 2000 rating decision, the RO redesignated the 
veteran's service- connected psychiatric condition to now 
include PTSD and bipolar disorder.
  

CONCLUSION OF LAW

An effective date of January 23, 1985, and no earlier, is 
warranted for the grant of service connection for a 
psychiatric disability to include PTSD and bipolar disorder.  
38 U.S.C.A. §§ 5101, 5110, 7104 (c) (West 2002); 38 C.F.R. §§ 
3.151, 3.157, 3.400 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While stationed in Germany in 1976, the veteran presented 
before a military Physical Evaluation Board to determine 
whether she was fit for further duty primarily due to 
psoriasis, although she was also noted to have "situational 
depression" arising from her skin condition and work 
difficulties.  To further evaluate her skin condition, she 
was sent to Walter Reed Army Medical Center in August 1976.  
While assigned there she was raped and became pregnant.  
Shortly after the rape, she was released from active duty due 
to psoriasis.  

Private medical records reflect that in September 1976 she 
was found to have a ruptured ectopic pregnancy of the right 
fallopian tube (as a result of the rape), and she underwent 
an emergency right salpingectomy.  

In February 1977, the veteran filed a VA Form 21-526 
("Veteran's Application for Compensation or Pension") on 
which she indicated that she was seeking service connection 
for psoriasis, skin cancer, and ectopic pregnancy, right 
tube.  

By a March 1978 rating decision, the RO granted service 
connection for psoriasis and "post-operative residuals of a 
right salpingectomy" (assigning a noncompensable rating for 
the latter).  

On a VA Form 21-2545 (examination report) dated on August 21, 
1979, the veteran reported that her problems arising from the 
salpingectomy included irregular periods and depression.  It 
does not appear that the RO construed this statement as a 
claim for service connection for a psychiatric disability or 
as a claim for increased rating for residuals of the 
salpingectomy, however.  

VA treatment records reflect that the veteran sought mental 
health counseling beginning in January 1985.  At the 
conclusion of her first visit on January 23, 1985, she was 
diagnosed as having depression.

In a written statement submitted on April 18, 1991, the 
veteran filed a written statement seeking service connection 
for PTSD arising from the rape.  Numerous treatment records 
reflect that she has been seeking treatment for various 
psychiatric disabilities, including PTSD, depression, and 
bipolar disorder.

By a February 1993 rating decision, the RO denied service 
connection for PTSD.  However, by a February 1995 rating 
decision, it granted service connection for PTSD and assigned 
an initial rating of 50 percent, effective date from July 6, 
1994 (the date of a claim to reopen).  By the same rating 
decision, the RO denied service connection for bipolar 
disorder.  

In a July 1999 decision, the Board determined that the 
effective date for the grant of service connection for PTSD 
should have been April 18, 1991 (the date of filing of the 
written statement).  The Board then remanded the claim for 
service connection for a psychiatric disorder, to include 
depression and bipolar disorder, for a new examination and 
readjudication.

At a December 1999 VA examination, the veteran was found to 
have PTSD, as well as depression as part of mood cycles that 
were subsumed under the broader diagnostic label of bipolar 
disorder.  The examiner further stated that it was reasonable 
to conclude that the veteran's PTSD and bipolar mood swings 
started as a result of her rape experience in service.

By an April 2000 rating decision, the RO redesignated the 
veteran's service- connected psychiatric condition to now 
include PTSD and bipolar disorder, but confirmed the 50 
percent rating for this disability (effective from April 18, 
1991).  

The veteran essentially argues that she has been seeking 
benefits for a psychiatric condition since shortly after her 
separation from active duty, and that this should be 
reflected in an earlier effective date for the grant of 
service connection for bipolar disorder.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of  receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.  
A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  

In essence, the veteran has been seeking benefits for 
psychiatric symptoms since August 21, 1979, (when she 
informally filed a claim at her VA examination of that date).  
However, the earliest post-service diagnosis of a psychiatric 
disability was not made until January 23, 1985, at the VA 
mental health clinic.  Therefore, that is the date 
entitlement arose.  Accordingly, an effective date of January 
23, 1985, and no earlier, is warranted for the grant of 
service connection for a psychiatric disability to include 
PTSD and bipolar disorder.  

In light of this result, the Board need not discuss VA's 
various duties to notify and assist (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error). 


ORDER

An effective date of January 23, 1985, and no earlier, for 
the grant of service connection for a psychiatric disability 
to include PTSD and bipolar disorder, is granted.

	                        
____________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


